Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 11/24/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Response to Amendments
Applicant's amendments filed 11/24/2021 to claims 1, 53, 54, 56, 57, 59, and 62-65 have been entered. Claims 2-38, 41-47, 50, 52, 58, and 61 are canceled. 1, 39, 10, 48, 49, 51, 53-57, 59, 60, and 62-65 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 11/24/2021 is insufficient to overcome the rejection of claims 1, 39, 45, 49, 51-56, and 59 based upon Rosenberg in view of  
In response to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nothing in bullet points 10-11, 14, and 15 suggests there would be a lack of any reasonable expectation of success to combing Rowan and Fallon with Rosenberg, the cited prior art was available before the effective filing date of the invention precluding any argument of hindsight reasoning, and the prior art does not appear to teach away from the combination. See M.P.E.P. § 2145 (X)(D). Furthermore, the declaration does not appear to suggest any long-felt need and failure of others. See M.P.E.P. § 716.04
At bullet points 11 and 16, the declaration alleges that the claimed composition is unexpectedly effective when administered repeatedly to the chronic wounds of subjects. While any differences between the claimed invention and the prior art may be expected to result in some differences in properties, the issue is whether the properties differ to such an extent that the difference is really unexpected and the evidence relied upon should be reasonably commensurate to the scope of the claims and establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See M.P.E.P. § 716.02. In this case, even assuming arguendo that the declaration sets forth any unexpected result for repeated administration of the claimed debriding composition, this evidence is only reasonably commensurate to the unexpected superior outcome. See M.P.E.P. § 716.02(a). 
At bullet point 13, Applicant alleges that the claimed composition is unexpectedly capable of infiltration beneath the eschar of a chronic wound. This is not found persuasive as there is insufficient evidence of record to determine if this is an expected or unexpected result with respect to the debriding composition of Rosenberg, or it Rosenberg’s composition does not possess this property. See M.P.E.P. § 716.02(a).
In response to the declarant’s arguments against the references individually at bullet point 14, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the arguments over the viscosity ranges Fallon are dipositive to the issue of obviousness as they don’t address the specific rational by the examiner towards optimization of known prior art variables. 
In response to declarant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the arguments over Rowan are not found persuasive of error as Applicant’s arguments ignore the cited and pertinent teachings of Fallon with respect to the viscosity range of the claimed composition and methods.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 39, 45, 49, 51, 53-56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (WO 2006/054309; provided in the IDS dated 7/26/2018) in view of Rowan et al. (EP 0313346; provided in the IDS dated 7/26/2018), and Fallon et al. (US 2011/0280853) and as evidenced by Babu et al. (US 2011/0098267) and Secor Jr. et al. (Evidence-Based Complementary and Alternative Medicine (2012), Article ID 548486).
Rosenberg teaches a debriding composition obtained from bromelain useful in debriding eschar tissues and in wound healing (p. 15, lines 5-24 and Claims 1, 10-17) and wherein the proteolytic mixture being in lyophilized form prior to reconstitution in the final composition (see Example 1), reading in-part on claim 1. Rosenberg teaches a 5 ml gel composition comprising 0.0625-0.5g of Debrase, 0.5g Carbomer 980 which is a homopolymer of acrylic acid crosslinked with an allyl ether of pentaerythritol, an allyl 
Regarding claim 1, Rosenberg does not teach a proteolytic enzyme mixture comprising jacalin-like lectin and any cysteine protease precursor. However, Secor Jr. teaches a jacalin-like lectin and several species of cysteine protease precursors are inherently present in proteolytic extract compositions comprising bromelain (p2, subheading 2.1; p3, subheading 3.1 and 3.2; Fig. 1 and Table 2; p7, subheading 4.2). Therefore and absent any showing to the contrary, the proteolytic extract composition of Rosenberg inherently comprises jacalin-like lectin and a cysteine protease precursor as evidenced by Secor Jr. and so reads in-part on claim 1. See M.P.E.P. § 2112.
Regarding claim 1, Rosenberg is silent regarding the use of a polar co-solvent. Regarding claim 1, Rosenberg does not teach the claimed viscosity range. Regarding claim 1, Rosenberg does not teach the claimed carbomer concentrations. Regarding claim 1, Rosenberg does not teach glycerol or any particular concentration of glycerol. Regarding claims 49, 53-56, and 59, Rosenberg does not teach the claimed treatment times. 

Fallon teaches methods of treating S. aureus with compositions comprising digestive enzymes such as proteases (Abstract). Fallon teaches bromelain as an exemplary protease (¶0036-0037), and topical administration to the skin of subjects (¶0096), reading in-part on claim 1. Fallon teaches gel formulations having a viscosity of 1,000-100,000 or 2,000-50,000 centipoise and in concentrations of 0.1-50% by weight or 0.25-10% by weight of the gelling agent and comprising gelling/thickening agents such as carbomer (¶0134), reading on the viscosity range of claim 1, the carbomer concentration of claim 1, and the glycerol concentration of claim 41.
Regarding claim 1, it would have been obvious before the invention was filed to add the glycerol of Rowan to the composition and methods of Rosenberg.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Rowan directed towards compositions comprising bromelain and ananain and methods of treating skin injury. The skilled artisan would have been motivated to do so because Rowan teaches that polyethylene glycol or glycerol would be a useful as thickening agents and so would be predictably advantageous as thickening agents in Rosenberg’s composition.
prima facie obvious absent any showing of the criticality of the claimed ranges to the contrary. See M.P.E.P. § 2144.05.
Regarding the glycerol concentration of claim 1, it would have been obvious before the invention was made to further adjust the glycerol concentration of Rowan when added to Rosenberg’s gel composition in view of Fallon. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Rosenberg, Rowan and Fallon are both directed towards gel compositions comprising bromelain and ananain and methods of treating skin injury. The skilled artisan would have been motivated to do so because Fallon teaches that a wide range of concentrations of gelling/thickening agents are desirable in gel compositions for treating skin wounds, and Rowan makes clear that glycerol would be a thickening agent and so optimizing the glycerol concentrations of Rosenberg through routine experimentation prima facie obvious absent any showing of the criticality of the claimed ranges to the contrary. See M.P.E.P. § 2144.05.
Regarding the treatment times of claims 49 and 53-56, treatment times are results-effective variables which can be optimized.  In the case, one of skill in the art would clearly recognize from the teachings of Rosenberg that doses of Debrase and the treatment times must be timed sufficiently to maintain the efficacy of the drug in vivo and that the timing of dosages can be variable and could easily be optimized by a treating physician based on the needs and physiology of the individual patient. Furthermore, as Rosenberg teaches successful treatment at a 4 hour application, there is a reasonable expectation of success absent any showing to the contrary that longer treatment times in Rosenberg’s methods would also be operable.  As such, the timing of the dosages would amount to nothing more than routine experimentation that can be optimized on an individual patient basis (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 40, 48, 57, and 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Rowan and Fallon as applied to claim 1 above, and further in view of Bishop (2014, Internet Article, 5 pages; of record) as evidenced by PubChem entry for Disodium hydrogen phosphate (CID: 24203 internet article; of record)

Regarding claim 40, 48, and 57, Rosenberg, Rowan and Fallon do not teach anhydrous disodium hydrogen phosphate.
Bishop teaches that the acid dissociation constant of weak acids in water is calculated from the concentrations of the aqueous acid (HA), the aqueous anion (A-), and the aqueous hydronium ion (H3O+)  and that liquid water is not part of the calculation (p1), reading on claims 40, 48, and 57.
Regarding claims 40, 48, and 57, it would have been obvious before the invention was made to substitute the anhydrous form of disodium hydrogen phosphate for the unspecified generic form of disodium hydrogen phosphate taught by Rosenberg in view of Bishop and as evidenced by the PubChem entry to disodium hydrogen phosphate. As Bishop teaches that liquid water is not part of the acid dissociation constant calculation for weak acids, the anhydrous and hydrated forms of disodium hydrogen phosphate are so close in structure as to be prima facie obvious over each other. See M.P.E.P. § 2144.09. Also see 2144.08; in this case, choosing the anhydrous species from the generic teachings of Rosenberg is prima facie obvious because the size of the genus is relatively small (i.e. four species) and each species would be expected to behave similarly as a pH adjusting agent in view of Bishop.  Therefore, 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-15 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Any arguments over the instant declaration filed 11/24/2021 are not found persuasive for the reasons given above in rebutting said declaration.
In response to applicant's arguments against the references individually on pages 6-11 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, a prima facie reasonable expectation of success and motivation to add Rowan’s glycerol to Rosenberg’s composition was made and Applicant has yet to present any evidence to the contrary. Similarly, a prima facie case for optimizing Rowan’s glycerol concentration when added to Rosenberg’s composition in view of Fallon was made and Applicant has yet to present any further evidence of the criticality of the claimed glycerol concentration range at this time.
	On pages 10-11 of the reply, Applicant alleges that claimed concentration of glycerol yields an unexpected result. This is not found persuasive of error for several objective evidence of non-obviousness and the claimed invention. See M.P.E.P. § 716.01(b). Second, the specification only sets forth that the claimed composition and methods are operable, which is not germane to considerations of non-obviousness and the operability has not been challenged under any 35 U.S.C. § 112(a) rejection. Third, the specification admits into the record that any reduction in eschar in chronic wounds is the predicable result of lowering the API (Debrase®) concentration and that the inclusion of API vs. gel vehicle alone improves wound healing, and not from any unexpected result with respect to the claimed glycerol concentrations and gel viscosity range (see Example 2).
Applicant’s arguments on pages 12-14 have been considered, but not found persuasive of error. 	Applicants rely on arguments traversing the above rejection of claims 1, 39, 45, 51-56, and 59 over Rosenberg in view of Rowan and Fallon as evidenced by Babu and Secor Jr. to traverse this rejection of claims 40, 48, 57, and 60-65 further in view of Bishop. Therefore, the response set forth above to arguments also applies to this rejection.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653